DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to claim 14 and the cancelation of claim 17 in the response filed November 24, 2021 have been entered.

Response to Arguments
Applicant’s arguments, filed November 24, 2021, with respect to the rejection of claim 14 directed to the subject matter from canceled claim 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  Please refer to the detailed discussion below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 recites “providing a sleeve for covering a robotic kitchen arm, the sleeve having a passageway through which the robotic kitchen arm is advanced...; tautly enclosing the robotic kitchen arm with the sleeve such that the sleeve is stretched.”  The limitation “is advanced” reads as if the advancing of the arm is part of the providing step.  If this is what happens, it is unclear what is happening in the enclosing step if the advancing is already complete.  The examiner suggests amending the limitation to read “providing a sleeve for covering a robotic kitchen arm, the sleeve having a passageway through which the robotic kitchen arm is enclosed.”
Claims 15-16 and 21-27 are rejected under 35 U.S.C. 112(b) for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Danwerth et al. (EP 2198719, using the English machine translation provided, hereinafter EP ‘719), Lessing et al. (U.S. PGPub 2016/0375590, hereinafter ‘590) in view of Schulein (U.S. Patent 4,181,163, hereinafter ‘163), D’Andreta (U.S. PGPub 2014/0216334, hereinafter ‘334), Butterworth (U.S. PGPub 2008/0237921, hereinafter ‘921), Uzzo et al. (U.S. PGPub 2018/0092797, hereinafter ‘797), and Schodowski (U.S. PGPub 2012/0055595, hereinafter ‘595).
Claim 14: EP ‘719 teaches a robotic arm with a food processing tool [reads on “kitchen robot”], the robotic arm [(14), Fig. 1] comprising at least one joint [(A3), Fig. 1] and a distal end adapted to couple to an end effector [(18), Fig. 1] [paragraphs 1, 5, 12, 14-15] wherein the robotic arm is enclosed with a flexible sheath [reads on “sleeve”], the sheath having a passageway through which the arm is advanced, a distal opening through which the end effector extends therethrough, and an exterior surface [Fig. 1] where the sheath does not hinder the movements of the arm and ensures the lubricant used to lubricate the joints does not come into contact with the object the robotic arm is contacting [paragraph 22]. 
EP ‘719 does not explicitly teach cleaning the sheath on the robotic arm.  However, ‘590 teaches it is known to clean robotic kitchen arms enclosed in a wrapping (i.e. a sheath) using a clean-in-place process [paragraphs 50-51].  By cleaning the wrapping, it will remove debris from 
EP ‘710 and ‘590 do not explicitly teach tautly enclosing the arm with a sleeve such that the sleeve is stretched or that the passageway is sized relative to the robotic kitchen arm such that an effective diameter of the passageway is less than an outer diameter of the robotic kitchen arm; moving the arm from a first configuration to a target configuration for cleaning while the sleeve tautly encloses the robotic kitchen arm, such that the sleeve is fold-less along the exterior surface; when the robotic arm is in the target configuration; and wiping down the exterior surface of the sleeve while the sleeve is enclosing the robotic kitchen arm.  However, ‘163 teaches it is known that dust and dirt accumulate on the surfaces of kitchen appliances during the time period they are stored and that dust and dirt need to be removed [col. 1, lines 28-32].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the dust and dirt from the exterior of the sleeve of modified EP ‘710 as taught by ‘163 in order to remove dust and dirt from the exterior of the appliance after storage in order to keep the robot arm clean for hygienic purposes before use.
‘163 does not explicitly teach that the dust is wiped off.  However, the Examiner takes Official Notice that it is common knowledge to one of ordinary skill in the cleaning art before the effective filing date of the claimed invention that dust and dirt can be removed by wiping it off the surface.  Therefore, it would have been obvious to one of ordinary skill in the art before 
EP ‘719, ‘590, and ‘163 do not explicitly teach that the kitchen arm is tautly enclosed with a sleeve.  However, ‘334 teaches it is known to enclose robotic arms with a snug fitting cover [reads on “tautly”] in order to avoid material waste (i.e. avoid contamination) [paragraphs 24-25].  It is pertinent to look at the teachings of ‘334 because ‘334 is reasonably pertinent to a particular problem with which the inventor is concerned, namely protecting a robotic arm from contamination from the process in which it is used. The examiners reliance upon ‘334 teachings of snugly enclosing a robotic arm is the epitome of what one of ordinary skill in the art would do.  An ordinary artisan would look at a robotic arm cover in one area and apply it to a robotic arm cover in another area.  This is exactly what the examiner has done in the instant case.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to snugly enclose the robotic arm of modified EP ‘719 as taught by ‘334 because ‘334 teaches snug fitting robotic arm covers avoid contamination. 
Regarding moving the arm from a first configuration to a target configuration for cleaning while the sleeve encloses the robotic kitchen arm, the target configuration being fold-less along the exterior surface, there are a finite number of options available as to the configuration the arm can take while cleaning, as the arm could be maintained in a folded position or extended to be fold-less during cleaning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate the arm to be in an extended fold-less configuration in order to make sure all of the dust/dirt is removed and not trapped in any folds which could lead to future contamination of food during preparation, as a person with ordinary skill in the art has good reason to pursue the known 
The combination of EP ‘719, ‘590, ‘163, and ‘334 teach a snug fit cover, but it does not explicitly teach that the passageway comprises an effective diameter less than an outer diameter of the robotic arm, such that the sleeve is stretched while enclosing the robotic kitchen arm.  However, ‘921 teaches it is known that flexible polymers can be used for robotic arm covers which allows the robot to move substantially unrestricted [paragraph 22].  Additionally, smooth stretchable surfaces are more easily cleanable and aid in preventing debris from being trapped.  It is pertinent to look at the teachings of ‘921 because ‘921 is reasonably pertinent to a particular problem with which the inventor is concerned, namely protecting a robotic arm from contamination from the process in which it is used. The examiners reliance upon ‘921 teaching of using flexible polymers to allow the robot to move substantially unrestricted is the epitome of what one of ordinary skill in the art would do.  An ordinary artisan would look at a robotic arm cover in one area and apply it to a robotic arm cover in another area.  This is exactly what the examiner has done in the instant case.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sleeve of modified EP ‘719 of a flexible polymer as taught by ‘921 because ‘921 teaches it allows the robot to move substantially unrestricted.
As discussed above, ‘334 teaches enclosing robotic arms with a snug fitting cover. One way to make something snug is by making the diameter of the cover smaller than the object it is being placed on such as that of a compression sleeve.  ‘797 teaches it is known for compression sleeves to conform to the shape and contours of the body limb around which it is placed can be made of polymer materials [paragraph 31] and to enhance the compression forces (i.e. snug fit) 
While ‘921 teaches that the cover can be replaced without cleaning [paragraph 28], ‘595 teaches a cover for a robotic arm where in place of discarding a used cover, the cover can be washed and reused in order to be environmentally friendly by consuming minimum volumes within landfills [paragraphs 9-10 and 26-27].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the sleeve of modified EP ‘719 as taught by ‘595 in order to be environmentally friendly by consuming minimum volumes within landfills.

Claim 15: EP ‘719, ‘590, ‘163, ‘334, ‘921, ‘595, and ‘797 teach the limitations of claim 14 above.  EP ‘719 teaches that the robotic kitchen arm is used to prepare food wherein the robotic kitchen arm contains articulated points that bend during use [Fig. 1; paragraphs 1 and 14-15], so it is implicitly taught that the step of preparing food comprises articulating the robotic arm into at least one bent configuration such that at least one fold arises along a portion of the sleeve.  ‘163 teaches dusting of kitchen appliances needs to be performed after periods of storage.  Therefore, it is obvious to one of ordinary skill in the art that the food preparation occurs prior to the step of manipulating the arm for cleaning. 



Claim 21: EP ‘719, ‘590, ‘163, ‘334, ‘921, ‘595, and ‘797 teach the limitations of claim 14 above.  EP ‘719 illustrates enclosing a robotic arm of varying dimension in a sleeve [Fig. 1], and ‘334 teaches enclosing the robotic arm with a snug fitting cover, and ‘797 teaches compression sleeves conform to the shape and contours of the body limb around which it is placed can be made of polymer materials and to enhance the compression forces (i.e. snug fit) the diameter of the sleeve can be smaller than the diameter of the limb on which it is placed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the size of the passageway along the length of the sleeve in order to snugly fit against the varying dimensions of the robotic arm.


Claims 22 and 23: EP ‘719, ‘590, ‘163, ‘334, ‘921, ‘595, and ‘797 teach the limitations of claim 14 above.  The combination of EP ‘719, ‘590, ‘163, ‘334, ‘921, ‘595, and ‘797 teach a snug fit cover. As discussed above, ‘921 teaches it is known that flexible polymers can be used for robotic arm covers which allows the robot to move substantially unrestricted [paragraph 22]. ‘921 also teaches that the cover is manufactured by molding [paragraph 7] and that the cover can be retained on the robot arm using fasteners [reads on “clamping”; paragraph 21].  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Danwerth et al. (EP 2198719, using the English machine translation provided, hereinafter EP ‘719), Lessing et al. (U.S. PGPub 2016/0375590, hereinafter ‘590) in view of Schulein (U.S. Patent 4,181,163, hereinafter ‘163), D’Andreta (U.S. PGPub 2014/0216334, hereinafter ‘334), Butterworth (U.S. PGPub 2008/0237921, hereinafter ‘921), Uzzo et al. (U.S. PGPub 2018/0092797, hereinafter ‘797), and Schodowski (U.S. PGPub 2012/0055595, hereinafter ‘595) as applied to claim 14 above, and further in view of Delao (U.S. Patent 5,592,953, hereinafter ‘953).
Claim 24: EP ‘719, ‘590, ‘163, ‘334, ‘921, ‘595, and ‘797 teach the limitations of claim 14 above.  As discussed above, ‘921 teaches it is known that flexible polymers can be used for robotic arm covers which allows the robot to move substantially unrestricted [paragraph 22], but it does not explicitly teach that the sleeve has an elasticity less than 100 kPA.  However, ‘953 teaches applying appropriate elasticity for a protective sleeve such that the sleeve is suitably adjusted for different sized and shaped objects [col. 3, lines 41-46].  It is pertinent to look at the teachings of ‘953 because ‘953 is reasonably pertinent to a particular problem with which the .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Danwerth et al. (EP 2198719, using the English machine translation provided, hereinafter EP ‘719), Lessing et al. (U.S. PGPub 2016/0375590, hereinafter ‘590) in view of Schulein (U.S. Patent 4,181,163, hereinafter ‘163), D’Andreta (U.S. PGPub 2014/0216334, hereinafter ‘334), Butterworth (U.S. PGPub 2008/0237921, hereinafter ‘921), Uzzo et al. (U.S. PGPub 2018/0092797, hereinafter ‘797), and Schodowski (U.S. PGPub 2012/0055595, hereinafter ‘595) as applied to claim 14 above, and further in view of Conlin (U.S. Patent 6,346,150, hereinafter ‘150).
Claims 25 and 26: EP ‘719, ‘590, ‘163, ‘334, ‘921, ‘595, and ‘797 teach the limitations of claim 14 above.  The combination of EP ‘719, ‘590, ‘163, ‘334, ‘921, ‘595, and ‘797 do not explicitly teach that the sleeve comprises a formfitting outer skin that this thin and stretchable.  However, ‘150 teaches a protective cover for a robotic arm comprising an inner shape retaining .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Danwerth et al. (EP 2198719, using the English machine translation provided, hereinafter EP ‘719), Lessing et al. (U.S. PGPub 2016/0375590, hereinafter ‘590) in view of Schulein (U.S. Patent 4,181,163, hereinafter ‘163), D’Andreta (U.S. PGPub 2014/0216334, hereinafter ‘334), Butterworth (U.S. PGPub 2008/0237921, hereinafter ‘921), Uzzo et al. (U.S. PGPub 2018/0092797, hereinafter ‘797), and Schodowski (U.S. PGPub 2012/0055595, hereinafter ‘595) as applied to claim 14 above, and further in view of Haskin et al. (U.S. PGPub 2008/0299163, hereinafter ‘163).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/NICOLE BLAN/Primary Examiner, Art Unit 1759